     Case 3:18-cv-00453-MCR-CJK Document 131 Filed 11/05/18 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


N.P., A MINOR, BY E.P.,
HIS NATURAL GUARDIAN,

      Plaintiff,

v.
                                              CASE NO. 3:18-CV-453-MCR-CJK
THE SCHOOL BOARD OF
OKALOOSA COUNTY,
FLORIDA; LARRY ASHLEY,
IN HIS OFFICIAL CAPACITY AS
SHERIFF OF OKALOOSA COUNTY,
FLORIDA; MARY BETH JACKSON;
STACIE SMITH; ARDEN FARLEY;
ANGELYN VAUGHAN; JOAN
PICKARD; MELODY SOMMER;
MARLYNN STILLIONS; DWAYNE
VASILOFF; and DOES 1-30,

      Defendants.
                                          /

                                     ORDER

      On August 31, 2018, N.P., a minor, by E.P., his natural guardian, filed a First

Amended Complaint, ECF No. 68, against numerous Defendants. The various

counts arise under 42 U.S.C. §§ 1983, 1985(3); 42 U.S.C. §§ 12132, et seq. (The

American with Disabilities Act); 29 U.S.C. § 794 (The Rehabilitation Act); Fla. Stat.

§ 393.13; and state common law. Pending before the court are nine Motions to

Dismiss filed by (1) The School Board of Okaloosa County, Florida (“OCSB”), ECF
     Case 3:18-cv-00453-MCR-CJK Document 131 Filed 11/05/18 Page 2 of 7
                                                                                       Page 2 of 7


No. 112; (2) The Okaloosa County Sherriff’s Office (“OCSO”), ECF No. 107; (3)

Mary Beth Jackson, ECF No. 111; (4) Stacie Smith, ECF No. 90; (5) Arden Farley,

ECF No. 89; (6) Angelyn Vaughan, ECF No. 88; (7) Joan Pickard, ECF No. 96; (8)

Melody Sommer, ECF No. 114, and (9) Dwayne Vasiloff, ECF No. 109. The

remaining Defendant, Marlynn Stillions (“Stillions”), has filed an answer, ECF No.

110.1 Also pending before the Court is a Motion to Stay Discovery filed by OCSB

and Mary Beth Jackson, ECF No. 113.2 After careful review, the Court will grant

the Motion to Stay Discovery, which will be in effect until the Court issues rulings

on the pending Motions to Dismiss.

I. Background

       N.P., a minor diagnosed with autism spectrum disorder, matriculated into

Kenwood’s pre-kindergarten program around April 2014. Stillions was N.P.’s

Exceptional Special Education (“ESE”) instructor at Kenwood and as such was

entrusted with the care of N.P. and numerous other ESE students. N.P. alleges that

while in the care and custody of Stillions, N.P. and other ESE students were the


       1
          “DOES 1-30” are also named defendants. According to the Complaint, “[t]he true
identities and capacities of defendants sued as DOES 1-30 are unknown to Plaintiff and therefore
Plaintiff prays leave to amend his complaint to allege the true identities and capacities when they
are ascertained.” ECF No. 68 at 13.
        2
          Counsel for OCSB and Mary Beth Jackson contacted the other named co-defendants,
except Sheriff Larry Ashley and Dwayne Vasiloff, regarding the pending Motion to Stay
Discovery. Defendants Melody Sommer and Marlynn Stillions have advised they wish to join in
the motion. Defendants Sherriff Larry Ashely, Dwayne Vasiloff, and Angelyn Vaughan have filed
Motions for Joinder, see ECF Nos. 116, 130, asking that the Court permit Defendants to join in
the pending motion. The remaining Defendants have not responded.


CASE NO. 3:18-CV-453-MCR-CJK
     Case 3:18-cv-00453-MCR-CJK Document 131 Filed 11/05/18 Page 3 of 7
                                                                            Page 3 of 7


targets of severe verbal and physical abuse. In addition to Stillions’s incessant

screaming, the alleged abuse also involved grabbing, pinching, kicking, kneeing,

tripping, stomping, and throwing students. It is also alleged that common

disciplinary measures included spraying N.P. in the face with vinegar, saturating a

“wand” in a chemical mixture and putting it in N.P.’s mouth, and depriving children,

to include N.P., of their food by forcing them to throw it away, or alternatively,

eating it for herself. It is further alleged that as early as August 2014, numerous

Okaloosa County School District (“OCSD”) employees brought the abuse to the

attention of key officials and that despite this knowledge, the abuse “was allowed to

continue for a significant period of time resulting in further and continued

inappropriate and/or excessive abuse ….” ECF No. 68 at 22. Eventually, in April

2016, after receiving reports of Stillions’s abusive behavior from several OCSD

employees, Kenwood Principal Angelyn Vaughan3 notified OCSD Human

Resources. As a result, OCSD employee Arden Farley (“Farley”) commenced an

investigation into the alleged abuse.

      On or about June 17, 2016, Farley issued a report (the “Stillions Report”),

which he addressed to the Assistant Superintendent of Human Resources, Stacie

Smith (“ASHR Smith”), and the newly hired Kenwood Principal, Julie Pickard. In


      3
        Angelyn Vaughan was the principal of Kenwood through the 2015-2016 school year.
Following the 2015-2016 school year, Julie Pickard took over as principal of Kenwood.



CASE NO. 3:18-CV-453-MCR-CJK
     Case 3:18-cv-00453-MCR-CJK Document 131 Filed 11/05/18 Page 4 of 7
                                                                                    Page 4 of 7


it were detailed findings of his investigation, to include confirmed allegations of

child abuse. N.P. alleges that in responding to the Stillions Report, the actions taken

by key officials within OCSD were woefully inadequate. First, not a single official

reported the abuse to the Department of Children and Families (“DCF”) as mandated

by state law. Moreover, Farley made seven recommendations in the Stillions Report,

five of which were directed at Stillions individually, to include disciplinary action.4

However, it appears a number of the recommendations were ignored, and on or about

August 1, 2016, ASHR Smith dismissed the case against Stillions, determining that

the Stillions Report would not be included as an official part of Stillions’s personnel

record. Instead, key officials approved Stillions’s transfer to a paid position as an

ESE instructor at another school for the 2016-2017 school year, where she was

placed in a classroom with even more ESE students.5 Additionally, N.P.’s guardian,

E.P., was never informed of the investigation and its findings, which included

confirmed allegations that Stillions had verbally and physically abused N.P. Rather,

approximately a year later, in May 2017, E.P. learned about the the Stillions Report

through casual conversation with a Kenwood instructor. Shocked by the revelation,



       4
          The Amended Complaint is somewhat ambiguous on this point, simply stating that
“[w]ithin the Stillions Report, FARLEY made seven recommendations, five of which were
directed at STILLIONS, individually, including a recommendation that STILLIONS receive
disciplinary actions. STILLIONS failed to complete any of the recommendations directed at her.”
ECF No. 68 at 35.
        5
          Stillions was transferred to Silver Sands, a public school located in Okaloosa County,
Florida within the same school district as Kenwood.


CASE NO. 3:18-CV-453-MCR-CJK
     Case 3:18-cv-00453-MCR-CJK Document 131 Filed 11/05/18 Page 5 of 7
                                                                                   Page 5 of 7


E.P. procured a redacted version of the Stillions Report, after initially being told by

OCSD Human Resources personnel that it did not exist. Following the release of

the Stillions Report to E.P., the abuse was publicized, and numerous investigations

were launched by law enforcement and DCF, leading to the arrest of several

Defendants. ECF No. 68 at 39.

       On March 21, 2018, E.P., acting in the capacity as N.P.’s guardian, filed a

twenty-count Complaint against eleven named defendants and potentially thirty

additional defendants, named as DOES 1-30.6 Shortly thereafter, on August 31,

2018, an Amended Complaint was filed as a matter of course,7 see Fed. R. Civ. P.

15(a). In response, Defendants filed several Motions to Dismiss the Amended

Complaint. The substance of the arguments made in the various motions include

sovereign and qualified immunity, punitive damages, exhaustion of administrative

remedies, vicarious liability, intra-corporate conspiracy doctrine, and failure to state

a claim. Additionally, OCSB and Mary Beth Jackson—joined by Melody Sommers

and Marlynn Stillions—have filed a Motion to Stay Discovery,8 arguing that a stay


       6
          See supra note 1.
       7
          In light of the Amended Complaint, the Court issued an Order denying the then-pending
Motions to Dismiss the Complaint, ECF Nos. 17, 18, 44, 45, 51, 52, 53, as moot, see ECF No. 69.
In addition to containing further factual allegations, the Amended Complaint dropped OCSD as a
named defendant, and replaced OCSO with Larry Ashley, suing him in his Official Capacity as
Sherriff of Okaloosa County. To date, each named Defendant in the Amended Complaint (with
the exception of DOES 1-30) has filed either an answer or motion to dismiss, see ECF Nos. 88,
89, 90, 96, 107, 109, 110, 111, 112, 114.
        8
          Sherriff Larry Ashely, Dwayne Vasiloff, and Angelyn Vaughan filed Motions for Joinder
requesting to join in the Motion to Stay, see ECF Nos. 116, 130.


CASE NO. 3:18-CV-453-MCR-CJK
     Case 3:18-cv-00453-MCR-CJK Document 131 Filed 11/05/18 Page 6 of 7
                                                                           Page 6 of 7


of discovery is necessary to conserve both the Court’s and Defendants’ valuable time

and resources. Furthermore, it is argued that given the subject matter of Defendants’

dispositive motions, discovery should be stayed until the Court issues a ruling and

determines which named Defendants are proper parties. Plaintiff disagrees, arguing

that a discovery stay is inappropriate in this case, see ECF No. 124.

II. Discussion

       Federal District Courts have “broad discretion in deciding how best to

manage the cases before them.” See Adinolfe v. United Techs. Corp., 768 F.3d

1161, 1167 (11th Cir. 2014) (citation omitted). This broad discretion extends to

pre-trial matters such a discovery and scheduling. Johnson v. Bd. of Regents of

the Univ. of Georgia, 263 F.3d 1234, 1269 (11th Cir. 2007). Indeed, Rule 26(c) of

the Federal Rules of Civil Procedure authorizes the Court to stay discovery to

protect parties from “undue burden or expense.” Here, each Defendant maintains

in a motion or answer that they are entitled to either sovereign (Eleventh

Amendment Immunity) or qualified immunity—fundamental legal concepts that

seek to protect the government and governmental officials from the cost of trial

and the burdens of far reaching discovery. See Bouchard Transp. Co. v. Fla. Dep’t

of Envtl. Prot., 91 F.3d 1445, 1448 (11th Cir. 1996) (“Like a public official’s

qualified immunity, a state’s Eleventh Amendment immunity is ‘an entitlement

not to stand trial or face the other burdens of litigation.’” (quoting Mitchell v.



CASE NO. 3:18-CV-453-MCR-CJK
     Case 3:18-cv-00453-MCR-CJK Document 131 Filed 11/05/18 Page 7 of 7
                                                                          Page 7 of 7


Forsyth, 472 U.S. 511, 526 (1985))); Caraballo-Sandoval v. Honsted, 35 F.3d 521,

524 (11th Cir. 1994) (“[Q]ualified immunity seeks to protect government officials

from the cost of trial and the burdens of broad reaching discovery.” (citing Harlow

v. Fitzgerald, 457 U.S. 800, 817-18 (1982))). As such, a court should resolve the

issues of sovereign and qualified immunity before allowing discovery. Caraballo-

Sandoval, 35 F.3d at 524 (finding that the district court properly stayed discovery

until it decided the qualified immunity issue).

      Accordingly, to protect the parties from undue burden and expense, the Court

finds it appropriate to stay discovery pending a ruling on the numerous Motions to

Dismiss. As a result, Defendants’ Motion to Stay Discovery, ECF No. 113, is

GRANTED. The Motions for Joinder filed by Defendants Sheriff Larry Ashley,

Dwayne Vasiloff, and Angelyn Vaughan, ECF Nos. 116, 130, are DENIED as

MOOT. The Clerk is DIRECTED to ENTER a stay of discovery pending the

resolution of the Defendants’ Motions to Dismiss: ECF No. 88, ECF No. 89, ECF

No. 90, ECF No. 96, ECF No. 107, ECF No. 109, ECF No. 111, ECF No. 112, and

ECF No. 114.

   DONE and ORDERED this 5th day of November 2018.

                                      M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




CASE NO. 3:18-CV-453-MCR-CJK
